DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 01/04/2021. In virtue of this communication, claims 1 – 50 are currently pending in the instant application.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

A review of the specification shows that the following appears to be corresponding structure described in the specification for the 35 U.S.C. 112 (f) or pre-AIA  35 U.S.C. 112, sixth paragraph: The specification of the instant application describes the location server function includes one or more processors and memory, wherein the memory includes a location request receive unit that enables the one or more processors to receive a request for locating the UE from an entity, a location information obtain unit that enables the one or more processors to receive location information from the UE at a L1 or a L2,  a location determination unit that enables the one or more processors to determine a location estimate of the UE, and a location information report unit that enables the one or more processors to send a location report (see Fig. 10, [0194] – [0198]). Thus, said processor  and memory correspond to the functions of claim 49.  
One skilled in the art could reasonably conclude that the claimed functions are clearly linked to the structure (i.e., the processor, the memory), and the disclosure contains sufficient structure, i.e. processor and memory sufficient to perform the claimed functions.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 12, 14 – 23, 25 – 36, 38 – 47 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Edge (Pub # US 2017/0332192).
Regarding claims 1, 25, 49, and 50, Edge discloses a method for locating a user equipment (UE) (see UE 102 in Fig. 1, Fig. 2) performed by a location server function (see LSF 232/LS 226 in Fig. 2) located at a serving base station (see 5G BS 220 in Fig. 2) (see [0078], [0079], [0142] for integrated LSF in the serving BS) for the UE in a Radio Access Network (RAN) (see Fig. 1, Fig. 2, i.e., RAN 212), the method comprising: 

receiving location information from the UE at a layer 1 (LI) or layer 2 (L2) protocol level (see [0078] for the LSF obtains measurements for use in computing estimated location of the client device, and see [0033] - [0035], [0069] for using measurements of TPS (terrestrial positioning signal), and the TPS or PRS (positioning reference signal) signaling is referred to as being transmitted at a layer 1); 
calculating a location of the UE using the location information (see [0078], [0095] for the LSF estimates of location of the UE); and 
sending a location report including the location of the UE to the external client using user plane signaling (i.e., using SUPL communication link 252 in Fig. 2) (see [0078], [0119], [0142] for the external client receives location estimate for the UE via the serving node and GMLC, see [0122] for enable a report to the external client when UE enters, leaves or remains within a particular geographic area, and see [0041], [0086] for signaling related to positioning and support of positioning is carried as part of other data using such protocols as the Internet Protocol (IP), Transmission Control Protocol (TCP)).

Regarding claims 3 and 27, Edge discloses wherein the location report is sent to the external client using user plane signaling by sending a message for the Hypertext Transfer Protocol (HTTP) or the Secure User Plane Location (SUPL) UserPlane Location Protocol (ULP) (see [0076], [0082], [0086] for SUPL ULP).
Regarding claims 4 and 28, Edge discloses wherein message for the HTTP comprises an HTTP POST message and the message for the SUPL ULP comprises a SUPL POS message, SUPL POS INIT message or SUPL REPORT message (see [0049] for the message for the SUPL ULP comprises a SUPL POS message, SUPL POS INIT message).
Regarding claims 5 and 29, Edge discloses wherein the LI or L2 protocol level comprises one of: (i) a Physical layer (see [0033] - [0035], [0069]).
Regarding claims 6 and 30, Edge discloses wherein the location information received from the UE comprises Reference Signal Time Difference (RSTD) measurements, sensor measurements or both RTSD and sensor measurements (see [0033], [0037] - [0039], [0063] for RSTD measurements or sensor measurements).
Regarding claims 7 and 31, Edge discloses wherein calculating the location of the UE using the location information uses Observed Time Difference of Arrival (OTDOA) (see [0033], [0043], [0063], [0115]).
Regarding claims 8 and 32, Edge discloses receiving from the UE first measurements of downlink (DL) signals transmitted by one or more first base stations in 
Regarding claims 9, 15, 33, and 39, Edge discloses wherein the first measurements comprise Receive Time- Transmission Time (Rx-Tx) measurements or Reference Signal Time Difference (RSTD) measurements or both, wherein the second measurements comprise Time of Arrival (TOA) measurements or Rx-'x measurements or both, wherein the timing information for the plurality of base stations comprises Real Time Differences (RTDs) between pairs of base stations in the plurality of base stations (see [0063], [0065], [0067], [0154] for timing differences (e.g. RSTDs, TOA) are measured by UE relative to two eNBs).

Regarding claims 12 and 36, Edge discloses via sending a request to the UE to send the first measurements; and sending a request to each of the plurality of base stations to send the second measurements (see [0090], [0093], [0094], [0110], [0142] for request DL/UL location measurements).
Regarding claims 14 and 38, Edge discloses receiving from a plurality of UEs third measurements of DL signals transmitted by one or more second base stations in the plurality of base stations, wherein the one or more second base stations include the serving base station; receiving from the plurality of base stations fourth measurements of UL signals transmitted by each of the plurality of UEs (see [0098], [0102], [0120] for receiving a location information from current and previous BSs for group of UEs); and determining the timing information for each of the plurality of base stations based, at least in part, on the third measurements and the fourth measurements (see [0131], [0209], [0231] for timing acquiring).
Regarding claims 16 and 40, Edge discloses receiving location capabilities for the UE from the UE, wherein the location capabilities indicate a capability to send the location information at the Li or L2 protocol level; and sending a request to the UE to send the location information at the Li or L2 protocol level (see [0050], [0115], [0155] for UE provides its positioning capabilities Request Assistance Data UE to LS, and control signaling is enable LS to request location measurements or a location estimate from UE, and see [0035], [0069] for transmitted at layer 1).

Regarding claims 18 and 42, Edge discloses wherein the location server function is located at the serving base station (see [0078], [0079], [0142] for integrated LSF in the serving BS).
Regarding claims 19 and 43, Edge discloses wherein the RAN is a next generation Radio Access Network (NG-RAN) providing 5G New Radio (NR) wireless access to the UE and the serving base station is a Serving NR Node B (SgNB) for the UE (see Fig. 2, [0068], [0070], [0075], [0098] for 5G NR and 5G serving BS).
Regarding claims 20 and 44, Edge discloses wherein the request for locating the UE is received from an Access and Mobility Management Function (AMF) or a previous SgNB for the UE (see [0104], [0123] for the location context and location configuration for UE are transferred from one BS to another to support mobility of UE as UE moves to new serving BS).
Regarding claims 21 and 45, Edge discloses identifying a change of SgNB for the UE, wherein the change of SgNB is to a new SgNB; and sending a location context for the UE to the new SgNB, wherein the location context enables a continuation of location reporting for the UE by the new SgNB (see [0098] for moves from being served by 5G BS 220 to being served by 5G BS 222), see [104], [0123] for the location context 
Regarding claims 22 and 46, Edge discloses wherein the identifying the change of SgNB for the UE is based on determining a handover for the UE to a serving cell for the new SgNB when the UE is in a connected state or on receiving a request for a UE context from the new SgNB when the UE is in an inactive state (see [0103], [0104], [0150] for transfer the location context to another BS in order to support mobility of UE (e.g. cell change or handover) and detachment of UE from, and later re-attachment of the UE).
Regarding claims 23 and 47, Edge discloses wherein the location context comprises one of: (i) information for the location request initiated by the external client; (ii) an indication of a type of location information being received from the UE; (iii) an indication of uplink (IL) location measurements for the UE being obtained by the SgNB; (iv) an indication of UL location measurements for the UE being obtained by other NR Node Bs (gNBs) or Reception Points (RPs) and identities for the other gNBs or RPs; (v) an indication of DL reference signals (RSs) being transmitted by other gNBs or transmission points (TPs) and identities for the other gNBs or TPs; (vi) an indication of UL signals being transmitted by the UE, (vii) a location session identifier; (viii) an indication of the use of the L1 or 12 protocol levels for sending the location information by the UE; (ix) location capabilities of the UI; or (x) some combination of the above (see [0110], [0122], [0142], [0170] for the location context including location related information (e.g. current and previous cell IDs, current and previous location related measurements).
Allowable Subject Matter
6.	Claims 13 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 37 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645